Citation Nr: 1144913	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for major depression, to include as secondary to disabilities of the cervical spine, lumbar spine, right hand, and left foot. 

2.  Entitlement to a compensable disability rating for degenerative changes of the cervical spine and right trapezius strain. 

3.  Entitlement to a disability rating in excess of 20 percent for low back strain with degenerative changes and radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to June 1985, and again from December 1988 to January 1993. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied the Veteran's claims of entitlement to disability ratings in excess of 20 percent for low back strain with degenerative changes and radiculopathy and in excess of 0 percent (noncompensable) for cervical spine degenerative changes and right trapezius strain.  It also comes from a January 2007 rating decision of the RO in Augusta, Maine that denied the Veteran's claim of entitlement to service connection for major depression. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2007.  A transcript of this proceeding has been associated with the claims file. 

This case was previously before the Board in November 2008 and December 2010.  In December 2010, the Board issued a decision which, in part, denied service connection for major depression and denied increase ratings for degenerative changes of the cervical spine and right trapezius strain and low back strain with degenerative changes and radiculopathy.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the portion of the Board's December 2010 decision regarding the above issues and remanded these issues to the Board for compliance with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the major depression issue, a November 2006 VA psychiatric examination report included the results of February 2006 VA neuropsychological testing, which reportedly indicated that the Veteran was an individual whose presentation is more accurately viewed as an exaggeration or fabrication of psychological symptoms and the rationale behind such embellishment could not be determined by the testing.  The Board noted in its December 2010 decision that the results of the February 2006 VA neuropsychological testing were not of record but found that the November 2006 VA examiner relayed the results of the testing and that there was no indication that this was an inaccurate report of the results.  As such, the Board found that there was no need to obtain a copy of the February 2006 VA neuropsychological testing.  However, as was noted in the Joint Motion, the Board did not adequately explain why this report did not need to be obtained.  Thus, the February 2006 VA neuropsychological testing report should be obtained on remand.    Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With regard to the increased rating issues, in the December 2010 Board decision the Board noted that a January 2005 VA examiner noted that the Veteran resisted during range of motion testing of the right shoulder, neck, and low back and the examiner opined that the manifestations by this Veteran about his musculoskeletal disability are inconsistent for any orthopedic or traumatic pathology.  A subsequent June 2006 VA examination report reflects that the Veteran again resisted during range of motion testing of the neck and low back.  This examiner stated that the subjective symptoms of the Veteran's back disorder were completely out of proportion to any significant residual from traumatic injury from many years ago.  Given the above, the Board found that, due to the Veteran's failure to cooperate during both VA examinations, VA has been unable to obtain information that would have been critical in adjudicating his claims.  In this regard, the Board observed that his failure to cooperate was akin to failing to report for the examination. See 38 C.F.R. § 3.655 (2011) and, given his repeated failure to cooperate, VA was not required to take additional action to comply with the duty to assist. See 38 C.F.R. § 3.159(c) . See also Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) ("The duty to assist is not always a one-way street").  However, as was noted in the Joint Motion, neither the January 2005 nor the June 2006 VA examiner specifically stated that the Veteran failed to "cooperate" with the examination.  Thus, on remand the Veteran should be afforded yet another VA examination where the examiner is specifically requested to note the level of cooperation of the Veteran with regard to range of motion testing and opine whether the Veteran did or did not "cooperate" with the examination.   

Moreover, the Board also notes that there appear to be missing VA treatment records.  Notably, there are several VA treatment records in the claims file dated through 2006 but very few records dated after 2006.  Also, in its December 2010 decision the Board noted a November 2009 VA MRI (magnetic resonance imaging) scan of the lumbar spine which referenced an earlier April 2008 VA MRI, which is not of record.  On remand, all outstanding VA treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, Social Security Administration records show that the Veteran has not worked since August 2004, allegedly due to his spine and psychiatric disorders.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected spine disorders.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disorders have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Appropriate notice for TDIU should be provided on remand.  Thereafter, the RO should obtain an opinion as to whether the Veteran's service-connected disorders preclude gainful employment.  

When the AMC/RO concludes development, the initial rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, must be readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1. Request all outstanding VA treatment records dated from 2006 to the present to include the February 2006 VA neuropsychological testing report noted in the November 2006 VA examination report and the April 2008 MRI noted in the November 2009 MRI.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. Send the Veteran appropriate notice for his TDIU claim as well as notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extrascheduar rating under 38 C.F.R. § 3.321(b) for his service-connected disorders and an explanation as to the information and evidence needed establish an effective date for an extraschedular rating.  

3. Schedule the Veteran for a VA examination to identify the current level of impairment resulting from his degenerative changes of the cervical spine and right trapezius strain as well as low back strain with degenerative changes and radiculopathy.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted. 

The examiner is specifically requested to note the level of cooperation of the Veteran with regard to range of motion testing and opine whether the Veteran did or did not "cooperate" with the examination.

The examiner should also opine as to whether the Veteran's service-connected disorders preclude substantially gainful employment.  

The examiner is notified that, according to an April 2008 decision from the Social Security Administration, the Veteran has been unemployed since approximately August 2004 and is in receipt of Social Security disability benefits due to his spine and psychiatric disorders.  

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.      



4. After completion of the foregoing, readjudicate the disability rating, including schedular, extraschedular, and TDIU on the merits.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


